            Case 1:19-cv-02218-LLS Document 134 Filed 07/17/20 Page 1 of 1
[ 'J RIG l~t\L                                             ·l'Snc SONY                     I
                                                            DOCUMENT
  UNITED STATES DISTRICT COURT                              EL ECTRONICALLY FILED
  SOUTHERN DISTRICT OF NEW YORK                             DOC #:_ _ _~-,----+---
  REALLY GOOD STUFF, LLC,                                                       7_/_
                                                                                   2-_o_
                                                            DA TE FILED:__.L.74-',U_,_
                                                                                   ·

                                   Plaintiff ,

                     - against -                        19 Civ . 2218   (LLS)

  BAP INVESTORS, L.C. and CREATIVE                             ORDER
  KIDS FAR EAST INC.,
                          Defendants .

        Plaintiff may move for a contempt and sanctions order , and

  defendants may move to recover the bond , without need for a pre -

  motion conference .

        The parties are to arrange a briefing schedule and inform

  the Court .

        So ordered .

  Dated :       New York , New York
                July 17 , 2020



                                                 LOUIS L . STANTON
                                                     U. S.D . J .




                                          -1 -
